10

11

12

L3

14

15

16

17

18

19

20

21

22

23

24

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

* OK OK OK

UNITED STATES OF AMERICA

Plaintiff,

Vv. CASE NO: 2:15-cr-285-APG-GWF

BENJAMIN GALECKI,
a/k/a ZENCENSE BEN
RYAN MATTHEW EATON,

)

)

)

)

)

CHARLES BURTON RITCHIE, and )
)

)

)

)

Defendants. )
)

 

ORDER

Based upon the defendants’ requests at the May 29, 2019 hearing, and with no objection!

by the government, I hereby order as follows:

In order to facilitate joint defense purposes, the defendants shall be permitted to jointly

and simultaneously visit with all counsel for the defendants, including for contact and video}

visits, while in custody in Pahrump, the Henderson detention facility, or any other facility before

and during trial.

Barring any security concerns of the United States Marshal, defendants Galecki and

Ritchie, when transported from Pahrump to Henderson, shall be permitted to keep their books

and papers with them, including during transport to and from court and where they are being

housed.
////
///1

////

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Barring any security concerns of the United States Marshal, defendants Galecki and

Ritchie shall be permitted to be housed in the same section or pod while in custody in Pahrump,

the Henderson detention facility, or any other facility before and during trial.

Dated this 30th day of May, 2019.

/,

CZ aa

 

HONORABLE ANDREW GORDON
UNITED STATES DISTRICT COURT JUDGE

 
